Order entered May 6, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01124-CR

                          SHARRI KAYE EVENSON, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Collin County, Texas
                          Trial Court Cause No. 004-87496-2011

                                         ORDER
        Appellant’s April 3, 2013 motion for extension of time to file appellant’s brief is

GRANTED. The time to file appellant’s brief is EXTENDED to FOURTEEN DAYS from the

date of this order.


                                                   /s/   LANA MYERS
                                                         JUSTICE